 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID MOORE,                                      Case No. 1:18-cv-00926-LJO-SAB

12                  Plaintiff,                         ORDER RE STIPULATION TO EXTEND
                                                       TIME FOR FILING OF DISPOSITIVE
13          v.                                         DOCUMENTS

14   JP MORGAN CHASE BANK, N.A., et al.,               (ECF No. 20)

15                  Defendants.

16

17          On December 23, 2019, the parties to this action filed a stipulation for an extension of

18 time to file dispositive documents. The Court finds good cause to grant the extension of time.

19          Based on the stipulation of the parties, IT IS HEREBY ORDERED that the parties shall

20 file dispositive documents on or before January 29, 2019.

21
     IT IS SO ORDERED.
22

23 Dated:     December 23, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                   1
